Motion for leave to submit newly discovered evidence before an official referee to be designated by this court granted. Honorable Francis G. Hooley, Official Referee of the Supreme Court, is hereby designated to receive such newly discovered evidence as may be submitted by respondent and such additional evidence as may be submitted by the Bar Association. On the basis of all such new and additional evidence, viewed in the light of the proof previously adduced and the findings previously made, the Official Referee shall report to this court his findings: (1) As to whether the new evidence submitted by respondent in fact constitutes “newly discovered” evidence which was never previously submitted to the court; (2) as to the date when such newly discovered evidence became available to respondent; (3) as to whether the respondent, with reasonable diligence, could have discovered such “new” evidence and made it available to the court earlier than the date above-mentioned; (4) as to whether such newly discovered evidence, viewed in the light of the additional evidence which may be submitted by the Bar Association and in the light of the proof previously adduced before Official Referee Kappeb and the findings made by him and thereafter confirmed by this court, is credible and merits further consideration by this court, and (5) as to any other matters which he (the present Official Referee) may deem pertinent. In addition to the other witnesses who may be produced before the Official Referee, either the respondent or the Bar Association should also produce Peter Mazzola as a witness. In the event he is not produced, a satisfactory explanation for his nonappearance should be made. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ.